Citation Nr: 1641685	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  10-18 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Southeast Texas Soldiers Advocate


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter




ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to August 1966.  He died in December 2005.  The appellant is his surviving spouse.

This matter is on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing is of record.

In a March 2015 decision, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In an April 2016 Memorandum Decision, the Court vacated the Board's decision with respect to the issue currently on appeal and remanded the case to the Board for action consistent with the Memorandum Decision.  The case has now been returned to the Board for further appellate action

A review of the Virtual VA and VBMS paperless claims processing systems was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran's death certificate lists his cause of death as hepatic failure due to metastatic liver cancer and esophageal cancer.  

The certificate was amended in May 2010, to include respiratory cancer of the trachea and larynx as another significant condition contributing to death.

The appellant contends that the Veteran's cancer was the result of his exposure to toxic herbicides and asbestos during active duty aboard the USS Rehoboth in the U.S. Navy, where he served as an engineman.

In a March 2015 decision, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  The Board found that direct service connection for the causes of the Veteran's death was not warranted, as he was not service connected for any disabilities at the time of his death.  The Board did concede that the Veteran was presumed to have been exposed to Agent Orange as a result of his service on the Rehoboth, but found that because his death was caused by cancer of the liver and esophagus, he is not entitled to presumptive service connection on that basis.  

The Board rejected a May 2010 amendment to the Veteran's death certificate, which lists cancer of the trachea and larynx as factors contributing to the Veteran's death, finding the source of this amendment "ambiguous."  

The Board also noted that there is no indication of laryngeal or tracheal cancer in the post-service medical records, and concluded that "even if one were to presume that the Veteran was at one point diagnosed with a respiratory disease, it is clear from the record that the origin of the Veteran's cancer was in the esophagus and metastasized to other parts of the body."  

As such, the Board found that "there would have been sufficient evidence to rebut the presumptions of 38 C.F.R. §§ 3.307 and 3.309, even if respiratory cancer had been shown."

In the Memorandum Decision noted above, the Court determined that the Board provided an inadequate statement of its reasons or bases for determining that the Veteran's death was not caused by cancer of the larynx or trachea.  

Specifically, the Court finds that the Board erred when it found, as noted above, that even if the Veteran had been diagnosed with respiratory cancer, the origin of his cancer was in the esophagus and metastasized to other parts of the body and therefore, a presumption of service connection for respiratory cancer is not warranted.  

In this regard, the Court finds that this conclusion of the Board was not based on the opinion of any medical examiner, but rather on the Board's own unsubstantiated medical judgment that the evidence establishes the origins of the Veteran's cancer and its connection to his herbicide exposure.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (holding that the Board cannot rely on its own medical judgment).  

For these reasons, the Court directed that the claim should be remanded so that the Board can provide an adequate statement of its reasons and bases for finding that the Veteran's death was not caused by cancer to the larynx or trachea.  The Court also directed that any medical finding made by the Board should be supported by objective medical evidence.  

As noted above, the appellant also argues that the Veteran's death was due to asbestos exposure while serving as an engineman aboard a US Naval ship.  

In the March 2015 denial, the Board conceded that the Veteran was exposed to asbestos during service, but continued to deny the appellant's claim, finding that there is no regulation providing a presumption of service connection for exposure to asbestos; that the medical evidence does not otherwise indicate any complaints or treatment for an esophageal, liver or respiratory disorder; and that the first indication of these conditions was in 2005-39 years after service.

The Court, in the April 2016 Memorandum Decision, noted that the Board has not obtained a medical opinion addressing whether the Veteran's liver, esophageal, laryngeal and tracheal cancers are attributable to his conceded asbestos exposure in service.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims. However, VA has issued a circular on asbestos-related diseases. DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This has now been reclassified in a revision to the Manual at M21- 1, IV.ii.2.C).  See also VAOPGCPREC 4-00. 

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease. It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A (a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A (d), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A (a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.  In light of the Board's preliminary finding of asbestos exposure in service, the amended death certificate listing respiratory cancer of the trachea and larynx (asbestos related diseases-see  DVB Circular, supra) as contributing to the Veteran's death, and the notation by the Court in the April 2016 Memorandum Decision, that the Board has not obtained a medical opinion addressing whether the Veteran's liver, esophageal, laryngeal and tracheal cancers are attributable to his asbestos exposure in service; the Board finds that a remand for a VA medical opinion is necessary to assist in determining whether the Veteran's cause of death was related to asbestos exposure in service.

For the reasons noted above, the Board finds that a remand for a new VA medical opinion is necessary to assist in determining the cause of the Veteran's death, to include whether the Veteran's death was caused by cancer to the larynx or trachea, and whether his liver, esophageal, laryngeal and tracheal cancers are attributable to his asbestos exposure in service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate VA examiner to determine whether it is at least as likely as not (50 percent or greater probability) that cancer of the larynx or trachea was a principal or contributory cause of the Veteran's death.  

The opinion should address whether cancer of the larynx or trachea was an immediate or underlying cause of death or whether cancer of the larynx or trachea contributed substantially or materially; that it combined to cause death or that it aided or lent assistance to the production of death.  

In answering these questions, the examiner is asked to discuss the May 2010 amendment to the Veteran's original death certificate, noted above, which lists cancer of the trachea and larynx, as factors contributing to the Veteran's death.

2.  Then, refer the appeal to a respiratory specialist for a VA medical opinion to identify the presence of any possible asbestos-related disease, to include cancer of the larynx and pharynx, consistent with VA Adjudication Procedure Manual, M21-1MR, Part IV, subpart ii, Chapter 2, Section C at the time of the Veteran's death, and to help determine if the Veteran's cause of death is related to asbestos exposure in service.  The record must be made available for review in connection with this request.

The Board has found that the Veteran was exposed to asbestos in service.  The VA examiner should identify the presence of any possible asbestos-related disease, to include cancer of the larynx and pharynx present at the time of the Veteran's death, and should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cause of death is related to asbestos exposure in service. 

The claims files must be reviewed and such noted in the medical opinion report.  A complete explanation must be given for all opinions and conclusions expressed.

3.  This is a complex case back from the Veterans Court.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the appellant and her representative with a Supplemental Statement of the Case, and should give the appellant a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

